UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5149



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KEDI TURONDA HARVELL,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00169-JAB-7)


Submitted:   September 17, 2008           Decided:   November 3, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH AND FISCHER, Winston-Salem, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, David P. Folmar, Jr., Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kedi Turonda Harvell pled guilty to possession of cocaine

with intent to distribute, 21 U.S.C.A. § 841(a), (b)(1)(C) (West

1999 & Supp. 2008), after the district court denied her motion to

suppress the cocaine.          Harvell appeals the denial of her motion to

suppress.    We affirm.

            At    the   suppression       hearing,   the   government    produced

evidence that, following a routine traffic stop, Mocksville, North

Carolina Detective Nelson Turrentine asked Harvell if she were

carrying any weapons or drugs and if she would allow a search of

her person. Harvell agreed and was searched by Turrentine’s female

partner, Detective Robin Robbins.                Robbins detected an unusual

object in Harvell’s crotch area.               Harvell volunteered that it was

a pad, and offered to go with Robbins into a restaurant restroom

for a more extensive search.              When they did so, the object was

found to be a plastic bag containing more than four ounces of

cocaine.

            Harvell contends on appeal that her consent to the search

was not constitutionally valid because the officers should have

allowed her to go once the traffic stop concluded.                   At the same

time, she acknowledges that the Fourth Amendment did not bar the

officers from asking her questions once the traffic stop ended, as

long   as   the   conversation      was    consensual.      See   United    States

v.   Farrior,     535   F.3d    210,   218-19     (4th   Cir.   2008).     Harvell


                                           2
principally     argues     that     the    evidence      does    not    show    that       she

consented to an intrusive pat-down of her genital area. This court

reviews the district court’s factual findings underlying a denial

of   a   motion    to    suppress         for    clear    error,       and     its    legal

determinations de novo.             Id. at 217.           Whether an individual’s

consent to a search is voluntary is a factual question determined

under    the    totality       of   the     circumstances.             Schneckloth          v.

Bustamonte, 412 U.S. 218, 248-49 (1973); Farrior, 535 F.3d at 219.

           Harvell argues that her consent could not have been

voluntary because the pat-down search in the parking lot was

humiliating and degrading, that she suggested going into the

bathroom to protect her privacy, and that her purported consent was

simply the result of coercive circumstances.                          However, Harvell

produced no evidence at the suppression hearing to counter the

officers’ testimony that she consented to a search of her person in

the parking lot and volunteered to go into the restaurant bathroom

with Detective Robbins for a more extensive search, nor was there

any evidence of coercion or intimidation by Turrentine or Robbins.

We   conclude     that   the    district        court    did    not    clearly       err    in

determining that Harvell freely consented to the search, and in

denying the motion to suppress.

           Accordingly, we affirm the district court’s denial of the

suppression motion, and affirm the judgment. We dispense with oral

argument because the facts and legal contentions are adequately


                                            3
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                                4